                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NESTOR RAMIREZ,                                    )
                                                   )
              Plaintiff,                           )      18 C 3257
                                                   )
       v.                                          )      Judge Edmond E. Chang
                                                   )
MANDARICH LAW GROUP, LLP,                          )
                                                   )
              Defendant.                           )
                                                   )

                           MEMORANDUM OPINION AND ORDER

       Nestor Ramirez brings this suit against Mandarich Law Group, LLP, alleging

violations of the Fair Debt Collection Practices Act (FDCPA) 15 U.S.C. §§ 1692 et seq.,

and the Illinois Consumer Fraud and Deceptive Business Practices Act (ICFA) 815

ILCS 505/10a. R. 1, Compl. 1 Specifically, Ramirez alleges that Mandarich unlawfully

obtained Ramirez’s consumer report via a “hard” credit inquiry even though

Manardich could have done so via a “soft” inquiry. Id. ¶13. Mandarich now moves to

dismiss Ramirez’s complaint in its entirety under Federal Rule of Civil Procedure

12(b)(6). R. 16, Def.’s Mot. Dismiss. For the reasons stated below, the complaint is

dismissed, though for now without prejudice to filing an amended complaint.

                                      I. Background

       In evaluating a motion to dismiss, the Court must accept as true the

complaint's factual allegations and draw reasonable inferences in Ramirez’s favor.

                                                            
               1This Court has federal-jurisdiction over the FDCPA claim, 28 U.S.C. § 1331, and

supplemental jurisdiction over the state law claim, 28 U.S.C. § 1367. Citations to the docket
are noted as “R.,” followed by the docket entry.
Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). In December 2016, Mandarich obtained

Ramirez’s consumer report (also known as a credit report) from Experian Information

Solutions via what she calls a “hard” credit inquiry. Compl. ¶ 22. She did not know

that Mandarich was going to obtain her consumer report. Id. ¶ 12. According to the

report, Mandarich obtained the consumer report for a “collection purpose.” Id. ¶ 12;

R. 1-1, Exh. A, Experian Credit Report at 3. According to Ramirez, Mandarich could

have obtained the consumer report through either a “hard” or “soft” inquiry. Id. ¶¶

16-17. The major difference between the two methods is that hard credit inquiries,

unlike soft inquiries, can be discovered by third-parties accessing a consumer’s credit

report for a period of two years after the date the hard inquiry was made. Id. ¶ 15.

This adversely impacts a consumer’s credit score and ability to access credit. Id. ¶ 14.

According to Ramirez, the standard practice in the consumer debt collection industry

is a soft inquiry. Compl. ¶ 18.

      Almost two years later, in April 2018, Ramirez checked her credit report and

discovered that Mandarich had made the hard inquiry. Compl. ¶12. As a result of the

hard inquiry, Ramirez had been “unknowingly” subjected to higher interest rates, as

well as less-favorable terms on her existing credit accounts, than she otherwise would

have been subjected to. Id. ¶ 25. Ramirez filed this lawsuit, alleging that Mandarich

violated § 1692d and § 1692f of the FDCPA, along with 815 ILCS 505/2 of ICFA.

Mandarich now moves to dismiss the entirety of Ramirez’s complaint. Def.’s Mot.

Dismiss.




                                           2
 
                                      II. Legal Standard

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the … claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up).2 The Seventh

Circuit has explained that this rule “reflects a liberal notice pleading regime, which

is intended to ‘focus litigation on the merits of a claim’ rather than on technicalities

that might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir.

2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.




                                                            
               2This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,

and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                                  3
 
                                       III. Analysis

                                 A. FDCPA (Count One)

       Count One of Ramirez’s complaint alleges that Mandarich’s hard inquiry to

obtain her credit report violated both § 1692d and § 1692f of the FDCPA. Compl.

¶¶ 30-36. Section 1692d is up first.

                                     1. Section 1692d

       To state a claim under § 1692d, the plaintiff must allege that the debt

collector’s conduct was “in connection with the collection of a debt,”3 and that the

conduct had the “the natural consequence” “to harass, oppress, or abuse.” 15 U.S.C.

§ 1692d; see also Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 774 (7th Cir.2003).

Section 1692d contains six subsections that identify particular ways in which a debt

collector can violate the FDCPA. See, e.g., 15 U.S.C. § 1692d(1) (“use or threat of use

of violence or other criminal means to harm the physical person, reputation, or

property of any person”); id. § 1692d(2) (“use of obscene or profane language”). Rather

than invoke one of the six specific subsections, however, Ramirez brings her claim

under § 1692d generally, that is, that Mandarich engaged in an abusive, harassing,

or oppressive conduct.




                                                            
               3Neither side addresses whether Mandarich’s conduct was “in connection with the

collection of a debt.” It is true that Mandarich never did actually reach out to Ramirez to try
collecting the debt, but the Seventh Circuit has explained that “the absence of a demand for
payment is just one of several factors that come into play in the commonsense inquiry of
whether a communication from a debt collector is made in connection with the collection of
any debt.” Gburek v. Litton Loan Servicing LP, 614 F.3d 380, 384-85 (7th Cir. 2010). In any
event, the Court need not address this issue because neither side raised it.

                                              4
 
      In response, Mandarich’s most sweeping argument is that it pulled the

consumer report for a permissible purpose under the Fair Credit Reporting Act

(FCRA), so as a matter of law, Mandarich did not violate the FDCPA. Def.’s Mot.

Dismiss at 3-7. The Court disagrees. As pertinent here, under the FCRA, a consumer

report may be obtained by a person who “intends to use the information in connection

with a credit transaction … involving the … collection of an account of[] the consumer

… .” 15 U.S.C. § 1681b(a)(3)(A). So Mandarich is right that obtaining a credit report

in connection with the collection of a debt is permissible under the FCRA. See, e.g.,

Miller v. Wolpoff & Abramson, LLP, 309 F. App’x 40, 43 (7th Cir. 2009) (non-

precedential disposition) (holding that a credit report obtained on behalf of the owner

of the debt was a legitimate purpose). But the FCRA and the FDCPA serve two

distinct purposes. The FCRA’s primary goal is to improve the accuracy and fairness

of credit reporting. 15 U.S.C. § 1681(a)(1)-(4). That is the not precisely the same as

the primary purpose of the FDCPA, which is to tamp down abusive, deceptive, and

unfair “debt collection practices,” 15 U.S.C. § 1692(a), (e); see Clomon v. Jackson, 988

F.2d 1314, 1321 (2d Cir. 1993) (explaining that “the FDCPA sets boundaries within

which debt collectors must operate”). So just because obtaining a credit report is

permissible under the FCRA does not mean that, in certain circumstances, the same

conduct is immune from liability under the FDCPA.

      The cases cited by Mandarich do not establish the bright-line rule for which

the defense advocates. For example, in Demaestri and Searle the consumers brought

both FCRA and FDCPA claims, but the sole basis for their FDCPA claims was that



                                           5
 
the defendants did not have a permissible purpose to access their credit reports under

the FCRA. See Demaestri v. Asset Acceptance Capital Corp., 2012 WL 1229907, at *3

(D. Colo. Mar. 14, 2012); Searle v. Convergent Outsourcing, Inc., 2014 WL 4471522,

at *5 (D. Mass. June 12, 2014). After concluding that the defendants did have a

permissible purpose under the FCRA, naturally those courts then dismissed the

FDCPA claims because the plaintiffs had based both claims on the same premise.

Demaestri, 2012 WL 1229907, at *3; Searle, 2014 WL 4471522, at *5. Unlike the

plaintiffs in Demaestri and Searle, Ramirez does not hinge her FDCPA claims on a

violation of the FCRA. Instead, she alleges that Mandarich’s conduct was oppressive

and abusive because it could have obtained her consumer report via a soft inquiry

instead. Compl. ¶ 33. So the issue here is not whether Mandarich had a permissible

purpose to access Ramirez’s credit report. Rather, the issue is whether Ramirez has

sufficiently alleged that the means by which Mandarich accessed Ramirez’s credit

report (via a “hard” inquiry) rose to the level of a § 1692d violation.

      On that question, remember that § 1692d prohibits conduct “the natural

consequence of which is to harass, oppress, or abuse” the debtor or another person.

15 U.S.C. § 1692d. As the statutory text demonstrates, the subjective intent of the

debt collector is unimportant; rather, the question is whether “the natural

consequence” of the defendant’s conduct was to harass, oppress, or abuse. Horkey, 333

F.3d at 774-75. So, contrary to Ramirez’s argument, whether Mandarich

“deliberately” made a hard inquiry instead a soft inquiry is not the true issue. Pl.’s

Resp. at 4. What matters is the natural consequence of the hard inquiry.



                                            6
 
      When assessing the natural consequence of complained-of conduct, courts

examine both the content and the context of the communication. See, e.g., Harrer v.

RJM Acquisitions, LLC, 2012 WL 162281, at *6 (N.D. Ill. Jan. 19, 2012); Chapman v.

Ontra, Inc., 1997 WL 321681, at *4 (N.D. Ill. June 6, 1997). In Harrer, for example,

the district court dismissed the debtor’s § 1692d claim where the debt collector only

“mail[ed] one collection letter” that “did not include abusive or harassing language; it

merely stated that ‘Wener Herrer’ owed money on his Doubleday Book Club account

and offered three opportunities to settle the account.” 2012 WL 162281, at *6.

Likewise, in Chapman, the district court also dismissed the debtor’s § 1692d claim,

concluding that the collection letter at issue was neither “harassing [n]or abusive in

its tone or language.” 1997 WL 321681, at *4.

      It is true that this determination is often a question for the jury. See Allen v.

Bank of Am., N.A., 2012 WL 5412654, at *7 (N.D. Ill. Nov. 6, 2012) (quoting Jeter v.

Credit Bureau, Inc., 760 F.2d 1168, 1179 (11th Cir. 1985)). But in cases where the

facts alleged, accepted as true, do not have the natural consequence of harassing or

abusing a debtor, the court can dismiss § 1692d claims as a matter of law. See id.; see

also Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 330 (6th Cir. 2006). This is one

of those cases. Ramirez’s allegation of a single hard inquiry, without more, is

insufficient to sate a claim under § 1692d. The reasoning in an opinion from the

Western District of Pennsylvania is persuasive. In Thiessen v. Blatt, Hasenmiller,

Leibsker & Moore, LLC, the plaintiff alleged that by conducting a hard inquiry as

opposed to a soft inquiry into the plaintiff’s consumer report, the defendants harassed



                                           7
 
and oppressed plaintiff. 2015 WL 3643989, at *2 (E.D. Pa. June 12, 2015). The district

court dismissed the claim, reasoning that accessing the plaintiff’s consumer report on

just one occasion was “far from engaging in any type of harassing conduct” because

the conduct “did not threaten plaintiff, contain any offensive language, or attempt to

coerce the payment of the debt in any way.” Id. at *2 (cleaned up). Likewise here,

Ramirez’s allegations—even accepting them as true and giving her the benefit of

reasonable inferences—do not rise to the level of harassment, oppression, or abuse.

To be sure, Thiessen is not binding on this Court, but it is well-reasoned and

persuasive, and is consistent with other cases in which a single act was held to be

insufficient to state a § 1692d claim. See Harrer, 2012 WL 162281, at *6; Chapman,

1997 WL 321681, at *4. Of course, there might very well be instances when a single

act is so egregious that it, by itself, amounts to harassment. But this is not one of

those cases.

      What’s more, Ramirez alleges that she was “unknowingly subjected to higher

interest rates and other less-favorable terms.” Compl. ¶25 (emphasis added). That is,

Ramirez did not even know that the hard inquiry had happened. So there is no

plausible reason to believe that the natural consequence of the inquiry would be to

harass, oppress, or abuse Ramirez—she did not even know about it. Nor did, on the

current allegations, Mandarich ever deploy the fact of, or the results of, the hard

inquiry in an attempt to collect a debt from Ramirez. Perhaps Ramirez can fix the

allegations, but the current complaint fails to adequately state a § 1692d claim and

it is dismissed. Ramirez may file an amended complaint (if she thinks she can address



                                          8
 
the inadequacy) by April 22, 2019. If no amended complaint is filed by that deadline,

then the dismissal will convert to a dismissal with prejudice.4

                                      2. Section 1692f

       Moving on to § 1692f, here too Ramirez’s claim is inadequately pled. To

successfully state a claim under § 1692f, a plaintiff must allege that the defendant

used “unfair or unconscionable means to collect or attempt to collect any debt.” 15

U.S.C. § 1692f. In attempting to discern the meaning of “unfair or unconscionable,”

the Seventh Circuit has noted that this phrase “is as vague as they come.” Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 474 (7th Cir. 2007). To

determine whether a collection or attempted collection of a debt is “unfair or

unconscionable,” a court must view the conduct through the eyes of the

unsophisticated consumer. See McMillan v. Collection Prof'ls, Inc., 455 F.3d 754, 765

(7th Cir. 2006). The unsophisticated consumer “may be uninformed, naive, and

trusting, … but has rudimentary knowledge about the financial world and is capable

of making basic logical deductions and inferences.” See Wahl v. Midland Credit

Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009) (cleaned up).

       Here again Mandarich makes a sweeping argument. Specifically, Mandarich

argues that the § 1692f claim must fail because it is based on the same conduct as the

§1692d claim. Def.’s Mot. Dismiss at 7. In support of this argument, Mandarich

                                                            
               4It is worth noting that Ramirez argues that Mandarich has not demonstrated that it

complied with the FCRA, and therefore it is premature at this stage to determine whether it
had a permissible purpose to access her credit report in the first place. Pl.’s Resp. at 5. But
because the Court rejected Mandarich’s sweeping argument that the FCRA’s authorization
precludes any FDCPA violation, there is no need for the Court to rely on Mandarich’s
compliance, or not, with the FCRA, and it does not make a determination on that point.

                                                9
 
contends that § 1692f “only applies to conduct that is unfair but is not specifically

identified in any other section of the FDCPA.” Id. The Seventh Circuit has not

expressed an opinion on that bright-line rule. And the Court need not do so here,

because the Court has already held that the §1692d claim was not adequately stated.

      What is clear, however, is that the proposed § 1692f claim is fatally flawed.

Remember that § 1692f bars “unfair or unconscionable means to collect or attempt to

collect any debt.” 15 U.S.C. § 1692f. But Ramirez has not alleged that Mandarich used

the hard inquiry as “a means to collect or attempt to collect a debt.” See generally

Compl. For all the complaint alleges, Mandarich did not do anything with the report,

and there are no allegations that Mandarich communicated with Ramirez in any way,

let alone that it attempted to collect a debt from her. It is true that the Experian

report stated that Mandarich’s hard inquiry had a “collection purpose.” Compl. ¶ 12.

But this is just a direct quote from the credit report. See Compl. ¶12 (citing Exh. A,

Experian Credit Report at 3). Nothing more is alleged about Mandarich trying to

collect the debt from Ramirez, and apparently she does not remember any contact

from Mandarich. This gap in the allegations renders the § 1692f claim, at least as

presently alleged, inadequate. Again, if Ramirez believes that she can fix the claim,

then she may file an amended complaint on April 22, 2019. For now, this claim too is

dismissed without prejudice.

                               B. ICFA (Count Two)

      Count Two of the complaint alleges that Mandarich’s hard inquiry also violated

the Illinois Consumer Fraud Act. Compl. ¶¶ 37-44. Mandarich moves to dismiss this



                                         10
 
as well. But with the federal claims dismissed, the Court no longer has supplemental

jurisdiction over the ICFA claim. If diversity jurisdiction were to apply, then that

would be an independent basis to retain jurisdiction, but neither party addressed that

possibility. So, on the state law claim, the case will proceed as follows: first, if

diversity jurisdiction applies, then the parties (or whichever side believes it applies)

shall file a Jurisdictional Statement by April 22, 2019, listing the citizenship of

Ramirez and of the Defendant (which is apparently a limited partnership, so each

partner’s identity and citizenship must be identified), as well as explaining the basis

for the amount-in-controversy requirement. If there is diversity, the Court then would

address the state law claim even if no amended complaint is filed. If, however, there

is no diversity jurisdiction, and no amended complaint is filed, then the Court will

convert the FDCPA dismissals into with-prejudice dismissals and relinquish

supplemental jurisdiction over the ICFA claim.

                                   IV. Conclusion

      For the reasons discussed, Mandarich’s motion to dismiss the FDCPA claims

is granted. The deadline for filing an amended complaint, as well as the Jurisdictional

Statement (explained above), is April 22, 2019. The status hearing of April 4, 2019,

is reset to May 6, 2019, at 10:30 a.m.

                                                      ENTERED:


                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: March 29, 2019

                                          11
 
